PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/679,263
Filing Date: 10 Nov 2019
Appellant(s): Lyren, Philip, Scott



__________________
Philip S Lyren
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/27/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/31/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 8914472).
Regarding claim 21: Lee teaches a method comprising: displaying, on a display of a portable electronic device (PED), a virtual location with virtual objects that emulates a real (Figs. 2E-3, 6 and column 2 line 41-63, column 11 lines 4-67, column 17 line 52 to column 18 line 5 teach displaying on a display of a portable electronic device such as wearable glasses a virtual location with virtual objects that emulates a real location with real objects that is remotely located from the PED); tracking, with the PED hand movements of the first user interacting with one of the virtual objects being displayed on the display of the PED such that the hand movements interacting with the one of the virtual objects show a task to be performed on one of the real objects that corresponds to the one of the virtual objects (Figs. 3 & 6 and column 11 line 3 to column 14 line 60 teach capturing, with a camera in the PED and while the PED displays the virtual image of the real object, hand gestures of hands of the first user that show how to perform the task on the VR image of real object; and displaying, with the second WEG and while the real object is visible through the display of the WEG, virtual hands in augmented reality (AR) see figs 3D & 3E that move and replicate movements of the hand gestures of the second user that show the first user how to perform the task, specifically see Figs. 3B-3C and column 11 lines 61-67, column 12 lines 37 to column 13 line 12 and col 7 lines 17-25); tracking, with wearable electronic glasses (WEG) worn on a head of a second user located at the real location, a direction of gaze of the second user (Fig. 2 and column 13 line 60 to column 14 line 7 teach tracking with HMD or WEG worn on a head of a second user or novice user, a direction of gaze of the user); and displaying, with the WEG worn on the head of the second user and in response to the direction of gaze of the second user being at the one of the real objects, an augmented reality (AR) image of the hand movements and the virtual objects that shows the task to be performed that was provided by the first user on the one of the virtual objects (Figs. 3D-3E and column 4 lines 4-12, column 14 lines 18-60 teach displaying on a display of the WEG, 3D AR virtual instructions including hand gestures showing the task to be performed that was provided by the first user or expert user in response to detecting the direction of gaze of the second user or point of view user looking at the real object that is visible through the display of the WEG or HMD).
Lee in above embodiment does not explicitly disclose a portable electronic device in a hand of a user.
However, Lee in Fig. 1 and column 6 lines 50-55 teach that the wearable sharing device or computing device could be a mobile phone or any other personal computing device that can be in a hand of a user for viewing. Therefore, it would have been obvious to utilize a smart phone instead of wearable computing device to perform the same exact functions as the wearable computing device as taught by Lee, while achieving similar results, the smart phone can be bit easier for user to hold without put any face coverings. The rationale would have been to use a known method or technique to achieve predictable results. 

Regarding claim 22: Lee teaches further comprising: receiving, at a user interface (UI) of the PED and from the first user, an action that highlights the one of the virtual objects; and displaying, with the WEG worn on the head of the second user and in response to the action from the first user, the AR image that highlights the one of the real objects when the direction of gaze of the second user is at the one of the real objects (Figs. 3 & 6 and column 12 line 19 to column 14 line 60 teach receiving at a user interface of the PED such as video/image displayed from the user, an action that highlights the one of the virtual objects such as #346 and displaying with the WEG worn on the head of the second user and in response to the action from the first user, the 3D AR image that highlights the one of the real objects 348 when the direction of gaze of the second user is at the one of the real objects). 

Regarding claim 23: Lee teaches further comprising: receiving, at the one of the virtual objects being displayed on the display of the PED and from the first user, an action that moves the one of the virtual objects from a first location at the virtual location to a second location at the virtual location; and displaying, with the WEG worn on the head of the second user and in response to the action from the first user, the AR image that moves from a first location at the real location to a second location at the real location, wherein the first location at the real location corresponds to the first location at the virtual location, and the second location at the real location correspond to the second location at the virtual location objects (Figs. 3 & 6 and column 12 line 19 to column 14 line 60). 

Regarding claim 24: Lee teaches further comprising: receiving, at the one of the virtual objects being displayed on the display of the PED and from the first user, the task that includes a sequence of actions showing where to move the one of the real objects at the real location; and displaying, with the WEG worn on the head of the second user, the AR image that moves to different locations at the real location and shows the sequence of actions showing where to move the one of the real objects (Figs. 3 & 6 and column 12 line 19 to column 14 line 60). 

Regarding claim 25: Lee teaches further comprising: displaying, on the display of the PED in the hand of the first user, video of the real location received from a camera in the WEG; receiving, at a user interface (UI) of the PED and from the first user, an action that selects a real object shown in the video of the real location; and displaying, with the WEG, the AR image over the real object to visually identify the real object selected by the first user (Figs. 3 & 6 and column 12 line 19 to column 14 line 60 teach displaying on the PED or glasses of the first user, video of the real location including real objects received from a camera in the WEG, receiving at a user interface of the PED and from the first user, an action such as any annotations that selects a real objects shown in the video or image of the real object; and displaying with the glasses, the 3D AR overlay over the real object to visually identify the real object annotated/selected by the first user). 

Regarding claim 26: Lee teaches further comprising: receiving, at a user interface (UI) of the PED, an action from the first user that moves the one of the virtual objects; and moving, with the WEG, the AR image in real-time with movements of the one of the virtual objects to show the task to be performed (Figs. 3 & 6 and column 12 line 19 to column 14 line 60 teach an action from the first user that moves the one the virtual object such as virtual image of a tool and moving, with the WEG, the AR image in real-time with movements of the one of the virtual objects to show the task to be performed).

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 29-34 and 36-39 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (US 8914472).
 Regarding claim 29: Lee teaches a non-transitory computer readable storage medium storing instructions that cause one or more electronic devices to execute a method (Fig. 1 and column 6 line 56-65 #120)  comprising: displaying, with a wearable electronic device (WED) worn on a head of a first user, a virtual location having virtual objects that emulates a real location having real objects (Figs. 2E-3, 6 and column 2 line 41-63, column 11 lines 4-67, column 17 line 52 to column 18 line 5 teach displaying on a display of a wearable electronic device such as HMD a virtual location with virtual objects that emulates a real location with real objects that is remotely located); receiving, at one of the virtual objects being displayed (Figs. 3 & 6 and column 11 line 3 to column 14 line 60 teach capturing, with a camera in the first user WEG and while the first user WEG displays the VR image of the real object, hand gestures of hands of the first user that show how to perform the task on the VR image of real object; and displaying, with the second WEG and while the real object is visible through the display of the second WEG, virtual hands in augmented reality (AR) see figs 3D & 3E that move and replicate movements of the hand gestures of the first user that show the second user how to perform the task, specifically see Figs. 3B-3C and column 11 lines 61-67, column 12 lines 37 to column 13 line 12 and col 7 lines 17-25). 

Regarding claim 30: Lee teaches the method further comprises: tracking, with the WEG worn on the head of the second user located at the real location, a direction of gaze of the second user; and displaying, with the WEG worn on the head of the second user located at the real location, the AR image over the one of the real objects in response to the direction of gaze of the second user being at the one of the real objects (Figs. 3D-3E and column 4 lines 4-12, column 14 lines 18-60 teach displaying on a display of the WEG, 3D AR virtual instructions how to operate a device overlapped on the real object in response to detecting the direction of gaze of the user or point of view user looking at the device that is visible through the display of the WEG or HMD). 

Regarding claim 31: Lee teaches the method further comprises: moving, with the WEG worn on the head of the second user, the AR image to correspond with real-time movements of the one of the virtual objects being displayed on the WED and being moved by the first user (Figs. 3 & 6 and column 12 line 19 to column 14 line 60).  

Regarding claim 32: Lee teaches the method further comprises: highlighting, with the WEG worn on the head of the second user, the one of real objects with the AR image in response to a user interface (UI) of the WED receiving highlighting of the one of the virtual objects being displayed with the WED (Figs. 3 & 6 and column 12 line 19 to column 14 line 60 teach receiving at a user interface of the PED such as video/image displayed from the user, an action that highlights the one of the virtual objects such as #346 and displaying with the WEG worn on the head of the second user and in response to the action from the first user, the 3D AR image that highlights the one of the real objects 348 when the direction of gaze of the second user is at the one of the real objects). 

Regarding claim 33: Lee teaches the method further comprises: receiving, at the one of the virtual objects being displayed on the WED and from the first user, the task that includes a sequence of actions showing where to move the one of the real objects at the real location; and displaying, with the WEG worn on the head of the second user, the AR image that moves to (Figs. 3 & 6 and column 12 line 19 to column 14 line 60). 

Regarding claim 34: Lee teaches the method further comprises: displaying, with the WED, the virtual location having the virtual objects in virtual reality (VR); capturing, with a camera in the WEG worn on the head of the second user, video of the real location; and displaying, with the WED worn on the head of the first user, the video of the real location (Figs. 3 & 6 and column 12 line 19 to column 14 line 60). 

Regarding claim 36: Lee teaches an electronic system, comprising: a wearable electronic device (WED) worn on a head of a first user and including a display that displays a virtual reality (VR) location having VR objects that emulates a real location having real objects (Figs. 2E-3, 6 and column 2 line 41-63, column 11 lines 4-67, column 17 line 52 to column 18 line 5 teach displaying on a display of a wearable electronic device such as HMD a virtual location with virtual objects that emulates a real location with real objects that is remotely located) and including a user interface (UI) that receives from the first user hand gestures interacting with the VR objects that show how to perform a task on one of the real objects that corresponds to the one of the VR objects; and wearable electronic glasses (WEG) worn on a head of a second user and including a display that displays an augmented reality (AR) image of the hand gestures that moves at the real location and shows the task to be performed on the one of the real objects that was provided by the first user on the one of the VR objects (Figs. 3 & 6 and column 11 line 3 to column 14 line 60 teach capturing, with a camera in the first user WEG and while the first user WEG displays the VR image of the real object, hand gestures of hands of the first user that show how to perform the task on the VR image of real object; and displaying, with the second WEG and while the real object is visible through the display of the second WEG, virtual hands in augmented reality (AR) see figs 3D & 3E that move and replicate movements of the hand gestures of the first user that show the second user how to perform the task, specifically see Figs. 3B-3C and column 11 lines 61-67, column 12 lines 37 to column 13 line 12 and col 7 lines 17-25). 

Regarding claim 37: Lee teaches wherein the WEG further includes eye tracking that tracks a direction of gaze of the second user, and the WEG displays that the AR image over the one of the real objects in response to the direction of gaze of the second user being at the one of the real objects (Figs. 3D-3E and column 4 lines 4-12, column 14 lines 18-60 teach displaying on a display of the WEG, 3D AR virtual instructions how to operate a device overlapped on the real object in response to detecting the direction of gaze of the user or point of view user looking at the device that is visible through the display of the WEG or HMD). 

Regarding claim 38: Lee teaches wherein the WEG further includes eye tracking that tracks a direction of gaze of the second user, and the WEG automatically moves the AR image through a sequence of actions showing the task to be performed on the one of the real objects in response to the direction of gaze of the second user being at the one of the real objects (Figs. 3 & 6 and column 12 line 19 to column 14 line 60). 

Regarding claim 39: Lee teaches wherein the WEG further includes eye tracking that tracks a direction of gaze of the second user, and the WEG automatically plays a voice message from the first user in response to the direction of gaze of the second user being at the one of the real objects (Lee in Figs. 3D-3E and column 3 lines 4-20, column 12 lines 19-37, column 4 lines 4-12, column 14 lines 18-60 teach simultaneously displays the 3D virtual instructions and plays the audio instructions provided by the expert user while the direction of gaze of the novice user is at the device). 

(2) Response to Argument
Appellant’s arguments will be rebutted in the order presented.
Appellant submits on pages 7-9 “Lee teaches a system in which an expert mechanic assists a novice mechanic in servicing an engine of a vehicle while the expert and novice are at different locations. The expert wears a head mounted display and works on a physical vehicle, and the novice wears an HMD and works on a physical vehicle …………. A major disadvantage of Lee is that both the expert and the novice must have the same or similar physical object in front of them. Otherwise, the video hands of the expert would not overlay to the correct location on the engine of the novice. By stark contrast, claim 21 recites tracking hand movements interacting with a virtual object that show a task to be performed on one of the real objects. The users in Lee interact with a real object not a virtual object to show a task to be performed as recited in claim 21.”
Examiner respectfully disagrees. In response to appellant’s argument above, as disclosed in previous office action Lee in Figs. 3B-3C and column 11 lines 61-67 states “In some examples provided in this disclosure, the perspective 330 of the expert can be a perspective of the novice using the HMD 312. For example, during an experience-sharing session, assume that the novice can see the perspective 330 virtual content) indicative of the perspective 330 and transmit the media content to the expert's HMD 302.”, column 12 lines 37 to column 13 line 12 states “FIG. 3C shows an example of a point-of-view perspective 340 (or simply "perspective") as seen using the novice's HMD 312. During an experience-sharing session, the novice's HMD 312 can generate media content that is indicative of the perspective 340, and then transmit the media content to the expert's HMD 302. The media content can be transmitted in real-time or outside real-time ………. For example, the novice's HMD 312 can transmit a video that is indicative of the perspective 340 in real-time to the expert's HMD 302. The expert's HMD 302 can present the video to the expert in real-time, and the expert can use the HMD 302 to transmit comments to the novice's HMD 312, while interacting with the virtual content. For instance, after the expert's HMD 302 presents the video to the expert, the expert can provide a comment 346 instructing the novice to move the novice's tool to a fastener 348”. 
Further, the comment providing by the expert user while only viewing the virtual content provided by the novice user, and the comment can be provided in many different ways as disclosed in column 12 line 60 to column 13 line 12 including hand gestures of the expert user moving and camera capturing those hand gestures. Lee’s reference incorporates both aspects of providing feedback by the expert user to the novice user including via physical objects and also via interacting with only virtual content or video without any physical object. As stated above, Lee clearly discloses that the expert user can view the media image sent by the novice user which can be an AR image (see col 7 lines 17-25), and the expert user merely on works on the video and/or image provided by the novice and instructs the novice on how to perform the task which is recorded by expert’s HMD and transferred to novice’s HMD, without the need of expert user to have the physical object.
Appellant made similar arguments for claim 29, above explanation applies to claim 29 arguments as well.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/AMIT CHATLY/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
Conferees:
/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622     
                                                                                                                                                                                                   /AMARE MENGISTU/Supervisory Patent Examiner, Art Unit 2623                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.